84181: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-31875: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84181


Short Caption:QBE INS. CORP. VS. DIST. CT. (LAMPLIGHT VILLAGE @ CENTENNIAL SPRINGS HOA)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial DistrictClassification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeAmerican Property Casualty Insurance AssociationDominica C. Cortum-Anderson
							(Duane Morris LLP/Las Vegas)
						Laura Anne FogganTyson E. Hafen
							(Duane Morris LLP/Las Vegas)
						


Amicus CuriaeClaggett & Sykes Law FirmSean K. Claggett
							(Claggett & Sykes Law Firm)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						Matthew S. Granda
							(Claggett & Sykes Law Firm)
						David P. Snyder
							(Claggett & Sykes Law Firm)
						William T. Sykes
							(Claggett & Sykes Law Firm)
						


Amicus CuriaeNevada Justice AssociationDennis M. Prince
							(Prince Law Group)
						Kevin T. Strong
							(Prince Law Group)
						


Amicus CuriaeUnited PolicyholdersWilliam C. Jeanney
							(Bradley Drendel & Jeanney)
						Richard Broer Oatis
							(United Policyholders)
						


PetitionerQBE Insurance CorporationLeland Eugene Backus
							(Backus, Carranza & Burden)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Marc J. Feldman
							(Sheppard Mullin, Richter & Hampton LLP/San Diego)
						Peter H. Klee
							(Sheppard Mullin, Richter & Hampton LLP/San Diego)
						


Real Party in InterestLamplight Village @ Centennial Springs Homeowners AssociationWilliam S. Cummings
							(Friedman Rubin PLLP/Bremerton)
						Richard H. Friedman
							(Friedman Rubin PLLP/Bremerton)
						Matthew L. Sharp
							(Matthew L. Sharp, Ltd.)
						


RespondentJessica K. Peterson


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


02/03/2022Filing FeeFiling fee paid. E-Payment $250.00 from Robert L. Eisenberg. (SC)


02/03/2022Petition/WritFiled Petition for Writ of Mandamus. (SC)Y22-03803




02/03/2022Notice/IncomingFiled Notice Regarding Appearance of Foreign Counsel on Behalf of Petitioner. (SC)22-03819




02/04/2022AppendixFiled Appendix to Petition for Writ - Volume 1. (CD included) (SC)22-03827




02/04/2022AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)22-03828




02/04/2022AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)22-03829




02/04/2022AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)22-03830




02/04/2022AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)22-03831




02/04/2022AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)22-03832




02/04/2022AppendixFiled Appendix to Petition for Writ - Volume 7. (SC)22-03833




02/24/2022Order/ProceduralFiled Order Directing Answer.  Real Party in Interest's Answer due:  28 days.  Petitioners shall have 14 days from service of the answer to file and serve any reply.  (SC)22-06030




03/17/2022MotionFiled Stipulation for Extension of Time. (Answer to Petition) (SC)22-08575




03/22/2022Order/ProceduralFiled Order Approving Stipulation.  Real party in interest shall have until April 25, 2022, to file and serve its answer to writ petition.  Petitioner shall have 45 days from service of the answer to file and serve any reply in support of writ petition.  (SC)22-08971




04/25/2022Petition/WritFiled Answer to Petition for Writ of Mandamus. (SC)22-12975




05/02/2022MotionFiled Amicus Curiae Nevada Justice Association's Motion for Extension of Time to File Motion for Leave to File an Amicus Brief in Support of Real Party In Interest. (SC)22-13883




05/02/2022MotionFiled Motion for Leave to File Brief of Amicus Curiae of United Policyholders in Support of Real Party in Interest. (SC)22-13886




05/02/2022BriefFiled Brief of Amicus Curiae Untied Policyholders in Support of Real Party in Interest's Answer to Writ of Mandamus. (SC)22-13889




05/02/2022Notice/IncomingFiled Notice of Appearance of Amicus Counsel (In Support of Real Party in Interest). Sean K. Claggett, Esq., William T. Sykes, Esq., Matthew S. Granda, Esq., Micah S. Echols, Esq., and David P. Snyder, Esq., of Claggett & Sykes Law Firm, hereby notify this court of their appearance on behalf of amicus Claggett & Sykes Law Firm.  (SC)22-13934




05/02/2022MotionFiled Motion for Extension of Time to File Motion for Leave to File Amicus Brief of Claggett & Sykes Law Firm (First Request). (SC)22-13957




05/02/2022Notice/IncomingFiled Notice of Appearance on Behalf of Amicus Curiae.  Dennis M. Prince and Kevin T. Strong of Prince Law Group, hereby notify this Court of their appearance and representation of Amicus Curiae Nevada Justice Association. (SC)22-13964




05/06/2022Order/ProceduralFiled Order Granting Motions.  The motions of proposed amici Nevada Justice Association and Claggett & Sykes Law Firm for an extension of time to file a motion for leave to file amicus briefs are granted to the following extent.  Proposed amici shall have until May 13, 2022, to file and serve motions for leave to file amicus briefs, accompanied by the proposed briefs.  (SC)22-14561




05/13/2022MotionFiled Motion for Leave to File Amicus Curiae Brief of Claggett & Sykes Law Firm (In Support of Real Party in Interest). (SC)22-15209




05/13/2022BriefFiled Amicus Curiae Brief of Claggett & Sykes Law Firm (In Support of Real Party in Interest). (SC)22-15212




05/13/2022MotionFiled Motion to Associate Counsel for Proposed Amicus Curiae, United Policyholders. (SC)22-15245




05/13/2022MotionFiled Motion for Leave to File Amicus Brief on behalf of Nevada Justice Association. (SC)22-15249




05/13/2022BriefFiled Amicus Brief on Behalf of Nevada Justice Association. (SC)22-15251




05/13/2022MotionFiled Motion for Leave to File Brief of Amicus Curiae by American Property Casualty Insurance Association and for Extension of Time. (SC)22-15312




05/13/2022BriefFiled Amici Curiae Brief of American Property Casualty Insurance Association. (SC)22-15313




05/18/2022MotionFiled Motion to Associate Counsel by Amicus Curiae American Property Casualty Insurance Co. for Laura A. Foggan. (SC)22-15684




05/19/2022MotionFiled Real Party in Interest's Response to American Property Casualty Insurance Association's Motion for Leave to File Brief of Amicus Curiae and for Extension of Time. (SC)22-15921




05/19/2022MotionFiled Petitioner's Opposition to Motion for Leave to File Amicus Curiae Brief of Claggett & Sykes Law Firm. (SC)22-15959




05/24/2022MotionFiled Reply to Petitioner's Opposition to Motion for Leave to File Amicus Brief of Claggett & Sykes Law Firm. (SC)22-16556




05/31/2022Order/ProceduralFiled Order.  United Policyholders' brief was filed on May 2, 2022, and Claggett & Sykes Law Firm's, Nevada Justice Association's, and American Property Casualty Insurance Association's briefs were filed on May 13, 2022.  Real party in interest shall have until June 9, 2022, to file and serve any response to American Property Casualty Insurance Association's amicus brief.  Attorney Richard Broer Oatis shall be permitted to appear on behalf of amicus curiae United Policyholders in this matter.  attorney Laura A. Foggan of Crowell & Moring LLP shall be permitted to appear on behalf of amicus curiae American Property Casualty Insurance Association.   Nevada attorneys William C. Jeanney of Bradley, Drendel & Jeanney; and Tyson E. Hafen of Duane Morris LLP shall be responsible for all matters presented by Mr. Oatis and Ms. Foggan in this appeal.  fn1[American Property Casualty Insurance Association's motion for an extension to time to file a motion for leave to file an amicus brief is granted.]  (SC)22-17220




06/07/2022BriefFiled Lamplight Village's Response to Amici Curiae Brief of American Property Casualty Insurance Association. (REJECTED PER NOTICE ISSUED 6/7/22) (SC)


06/07/2022Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)22-18154




06/07/2022BriefFiled Lamplight Village's Response to Amici Curiae Brief of American Property Casualty Insurance Association. (SC)22-18176




06/09/2022Petition/WritFiled QBE's Reply in Support of Writ Petition . (SC)22-18364




06/09/2022Notice/IncomingFiled Amended Certificate of Service for Reply in Support of Writ Petition. (SC)22-18376




08/31/2022Notice/IncomingFiled Petitioner's Notice of Settlement. (SC)22-27460




09/06/2022Order/ProceduralFiled Order.  The parties shall have 30 days from the date of this order to file a stipulation to dismiss this petition.  (SC)22-27831




10/06/2022MotionFiled Stipulation to Dismiss Writ Petition. (SC)22-31572




10/10/2022Order/DispositionalFiled Order Dismissing Petition. Pursuant to the stipulation of the parties, and cause appearing, "this original petition for a writ of mandamus is dismissed."  The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued. (SC)22-31875





Combined Case View